Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	This communication is responsive to the applicant’s amendment filed on 4/19/21 under AFCP 2.0 Program. Claims 1, 8, and 15 have been amended, and claims 2-3, 9-11, and 16-18 have been canceled as per claim amendment filed on 4/1921. Claims 1, 8, and 15 are further amended and claims 6-7, 13-14, and 20 have been canceled via examiner’s amendment. Claims 1, 5, 8, 12, 15, and 19 are allowed.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John S Kern (Reg. # 42719) on 4/30/21. 
The claims have been amended as follows: 
Referring to claim 1, Ln. 18, add the below
--, wherein the deviation being greater than the expected quality threshold corresponds to a manufacturing defect and improper assembly--
Referring to claim 6-7, CANCEL the claims 6-7, 

Referring to claim 8, Ln. 19, add the below
--, wherein the deviation being greater than the expected quality threshold corresponds to a manufacturing defect and improper assembly--
Referring to claim 13-14, CANCEL the claims 13-14, 
Referring to claim 15, Ln. 17, add the below
--, wherein the deviation being greater than the expected quality threshold corresponds to a manufacturing defect and improper assembly--
Referring to claim 20, CANCEL the claim 20, 
					Allowable Subject Matter
4.        The following is an examiner’s statement of reasons for allowance for claim 1:  
The cited closest prior art Yasukawa (US PG Pub: 2017/0242426) appears to teach an automated manufacturing defect detection system, comprising: processing circuitry configured to receive historical parts statistics corresponding to a failure of parts used in a vehicle assembly, receive vehicle sensor statistics corresponding to a failure of parts of post manufactured vehicles, receive historical assembly line statistics corresponding to a failure of assembly of parts during the vehicle assembly.
	Wang(US PG Pub: 2018/0181112) appears to teach generate a profile for one or more parts used in the vehicle assembly, receive an analysis of each of the one or more parts of the assembled vehicle,determine whether any of the one or more analyzed parts deviate from the profile generated for that part,.
	 None of the prior art on record taken either alone or in obvious combination disclose the calculation of statistics corresponding to historical parts, vehicle sensors, and historical assembly line based on the corresponding data and generate profile based on the calculated statistics, and  being greater than the expected quality threshold corresponds to one or more of a manufacturing defect and improper assembly in addition with other claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Claim 5 is allowed due to its direct/indirect dependency on claim 1.
6.	Independent claim 8, and 15 recites the similar allowable limitation as claim 1. Hence independent claim 8 and its dependent claim 12, independent claim 15 and its dependent claim 19 are also allowed.

Conclusion                                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116